Citation Nr: 0212529	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from July 31, 1972 to 
April 11, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran subsequently 
perfected this appeal.

A videoconference hearing was held before the undersigned in 
April 2002.


FINDINGS OF FACT

1. The veteran was originally denied service connection for 
PTSD in November 1988.  A March 1995 rating decision 
determined that new and material evidence to reopen a 
claim of entitlement to service connection for PTSD had 
not been submitted; the veteran was notified of this 
decision but did not perfect an appeal.

2. Since the March 1995 rating decision, additional medical 
evidence has been added to the record indicating a 
diagnosis of chronic PTSD related to sexual trauma.  The 
veteran has also provided testimony indicating he was 
personally assaulted while stationed aboard the USS 
Cascade.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1. The March 1995 rating decision, which determined that new 
and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for PTSD had 
not been submitted, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); 
currently 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).

2. New and material evidence has been submitted since the 
final March 1995 decision and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  

In light of the favorable decision to reopen and further 
develop the veteran's claim, a remand at this time solely for 
a consideration of the new law's implications would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In November 1988, the RO denied service connection for PTSD 
essentially based on a finding that PTSD was not shown by the 
evidence of record.  This decision was confirmed in March 
1989, August 1989, and March 1991.  In March 1995, the 
veteran requested to reopen his claim and subsequently, the 
RO determined that 

new and material evidence sufficient to reopen a claim of 
entitlement to service connection for bipolar disorder or 
PTSD had not been submitted.  In September 2000, the veteran 
submitted a VA Form 21-4138 claiming entitlement to service 
connection for rape and assault which allegedly occurred 
during his active military service. 

The Board recognizes that the RO classified the issue on 
appeal as one of basic entitlement to service connection for 
PTSD.  However, the March 1995 decision is final.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994); currently 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  
Therefore, the issue is actually whether new and material 
evidence has been submitted since the last final decision.  
In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).
 
It is an initial requirement of the Board to ascertain 
whether new and material evidence has been presented.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a).  The Board is required to consider the issue of 
finality prior to any consideration on the merits.  38 
U.S.C.A. §§ 7104(b), 5108 (West 1991); see Barnett v. Brown, 
8 Vet. App. 1 (1995).

The Court of Appeals for Veterans Claims (CAVC) has held that 
when the Board addresses a question not considered by the RO, 
the Board must consider whether the claimant had notice of 
that issue and whether the claimant would be prejudiced by 
lack of such notice.  Id. at 4.  In the instant case, the 
Board concludes that the veteran would not be prejudiced 
insofar as the claim is reopened herein.  See Barnett, supra 
at 4; Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection was filed 
prior to that date.  Therefore, the amended regulation does 
not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001);  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

At the time of the March 1995 rating decision, the record 
contained the following pertinent evidence: service medical 
records; October 1973 VA special psychiatric examination; 
various VA treatment records (from approximately 1976 to 
1989); private treatment records (from approximately 1978 to 
1993); an August 1993 statement by Dr. William Cloyd; notice 
of favorable social security decision; veteran's statements 
regarding stressors; and selected service personnel records.

Service medical records indicate that on examination for 
enlistment in July 1972, no psychiatric abnormalities were 
noted.  In January 1973, the veteran was referred by his 
division officer for a medical evaluation prior to court 
martial.  Impression was inadequate personality and a 
psychiatric consultation was recommended.  In February 1973, 
the veteran underwent a psychiatric consultation and 
impression remained inadequate personality. 

In February 1973, the veteran was admitted to the U.S. Naval 
Hospital due to a drug overdose.  The veteran reported that 
he could not stand the Navy, that he had been processed for 
disciplinary action on the ship, and he took drugs as a 
manipulative gesture to remove himself from the ship.  The 
veteran was discharged to his ship the following day for 
appropriate action.  It was noted that the interests of the 
ship and the Navy would be best furthered by an 
administrative separation due to a character disorder.
 
The veteran underwent a VA special psychiatric examination in 
October 1973.  No diagnosis of a psychiatric nature was 
established although further evaluation was suggested.  VA 
hospital summaries indicate that the veteran was admitted on 
several occasions and variously diagnosed as follows: 
inadequate personality (January 1976); cyclothymia not 
excluded and mixed personality disorder (September 1987); 
mixed personality disorder (May 1988); and bipolar disorder, 
not otherwise specified, and borderline personality disorder 
(September 1989).

Private treatment records indicate the veteran was 
hospitalized on numerous occasions at several different 
facilities and was variously diagnosed as follows: probable 
anti-social personality disorder (consider the possibility of 
latent schizophrenia) (May 1978); passive-aggressive 
personality (June 1978); drug abuse (September 1979); latent 
schizophrenia and severe agitated depressive reaction (June 
1980); major depression with suicidal ideation and rule out 
borderline personality (October 1985); dysthymic disorder, 
rule out major depression, recurrent, and passive-aggressive 
personality traits (October 1986); dysthymic disorder and 
rule out major depression, recurrent (November 1986); bipolar 
disorder, depressed and mixed substance abuse, in remission 
(December 1986); bipolar disorder, mixed (April 1988); 
bipolar affective disorder, manic, psychotic with paranoid 
delusions (August 1991); bipolar affective disorder, 
depressed, moderately severe (October 1991); and bipolar 
disorder, manic type and passive aggressive personality 
disorder (August 1993).  

An August 1993 statement from Dr. Cloyd indicates that he 
reviewed the veteran's medical records for the period from 
1973 to 1993 and "[o]n comprehensive review it becomes more 
evident that his emotional illness does extend back into his 
time in the service, and that there is a service connection 
for his emotional condition."  
A September 1988 social security decision indicates the 
veteran has a bipolar disorder and has been under a 
disability pursuant to the Social Security Act since October 
1986.  

The veteran submitted various statements regarding his 
military service.  He reported that he was suspected of 
sabotage and that he could not trust anyone on the ship.  He 
was afraid to be on the ship and afraid of going to the brig.  
Service personnel records indicate the veteran was assigned 
to the USS Cascade.  The veteran was administratively 
discharged under honorable conditions.  He was not 
recommended for reenlistment due to a character disorder.

Since the final March 1995 decision, additional evidence has 
been associated with the claims folder.  This evidence 
includes VA treatment records indicating a diagnosis of 
chronic PTSD related to sexual trauma and also the veteran's 
statements and testimony regarding his being assaulted while 
stationed aboard the USS Cascade.  

The Board finds this evidence to be new as it was not 
previously considered.  The Board also finds the evidence to 
be material in that it indicates the veteran has been 
diagnosed with and is receiving psychiatric treatment for 
PTSD allegedly due to personal assault during his military 
service. 

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran currently 
has PTSD which is related to his period of service or events 
therein, and to be of such significance that it must be 
considered together with all of the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for PTSD 
is reopened.

Since the veteran's claim for service connection for PTSD has 
been reopened, the Board must address the merits of the 
service connection claim.  Before proceeding to a decision on 
the merits, it is the Board's opinion that further 
development is necessary.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)).  

Accordingly, the Board will undertake additional development 
on this issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the merits of the 
veteran's claim.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for PTSD, the appeal is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

